Citation Nr: 1728359	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) cervical spine prior to July 22, 2014, and in excess of 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2007 to December 2009.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland that granted service connection for degenerative disc disease (DDD) of the cervical spine and assigned a 10 percent rating, effective November 19, 2009. 

In September 2014, the RO in Winston-Salem granted a 30 percent rating for DDD of the cervical spine, effective July 22, 2014; and granted service connection for radiculopathy of the right upper extremity and assigned a 20 percent rating, effective July 22, 2014.  

On claim for original or increased disability rating, claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to July 22, 2014, the Veteran's service-connected degenerative disc disease (DDD) of the cervical spine manifested with forward flexion of 40 degrees.  His combined range of motion was 245 degrees, and there was no localized tenderness, spasm, or ankylosis present.

2.  From July 22, 2014, the Veteran's service-connected degenerative disc disease (DDD) of the cervical spine manifests with forward flexion of 15 degrees; there was no ankylosis.  
	


CONCLUSIONS OF LAW

1. Prior to July 22, 2014, the criteria for a rating in excess of 10 percent for degenerative disc disease (DDD) cervical spine were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2016).

2.  Since July 22, 2014, the criteria for a rating in excess of 30 percent for degenerative disc disease (DDD) cervical spine is not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for degenerative disc disease (DDD) cervical spine.   In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  Thus, VA's duty to notify has been satisfied with respect to these issues.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA records are on file.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the increased rating claim, VA examinations were performed in February 2010 and July 2014.  The Board finds that the VA examinations were adequate to decide the issue because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disabilities under the rating criteria.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating

The Veteran served as a U.S. Army wheeled vehicle mechanic.  He contended that his service-connected degenerative disc disease of the cervical spine is more severe than is contemplated in the initial and staged ratings.  

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

DDD Cervical Spine prior to July 22, 2014

The Veteran's service-connected DDD cervical spine was rated under General Rating Formula for Diseases and Injuries of the Spine (General Formula) with a 10 percent rating effective November 19, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  

Under the General Formula, a 10 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees. The normal combined range of motion for the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's service treatment records revealed medical evidence from an MRI showing degenerative joint disease of the cervical spine during service.  Specifically, in September 2009, the interpreting radiologist recorded the Veteran had, "disc bulging with slight asymmetry towards the right at C4-C5 causing mild indentation of the anterior margin of the thecal sac without canal stenosis."  The radiologist also wrote that the Veteran had, "disc bulging or small broad based protrusion at C5-C6 causing mild mass effect on the anterior margin of the thecal sac without canal stenosis."   

On February 19, 2010, a VA examiner noted the Veteran's report of chronic neck pain aggravated by turning.  He reported undergoing physical therapy but denied any radiating pain or episodes of total incapacitation.  On examination, forward flexion was 40 degrees, extension was 35 degrees, bilateral lateral flexion was 30, right rotation was 60 degrees and left rotation was 80 degrees.  The combined range of motion was 245 degrees.  There was no pain on motion, and no loss of motion on repeated maneuvers.  Clinically, no localized tenderness, spasm, swelling, deformity or ankylosis was present.  There was no evidence of additional loss of range of motion after repetitive use due to pain, weakness, fatigue, lack of endurance or incoordination.  A magnetic resonance imaged of the cervical spine was negative. The diagnosis was chronic cervical strain and degenerative disc disease of the cervical spine.  

Treatment records received in February and April 2010 both highlight the Veteran's neck pain.  Additionally, April 2010 treatment records indicated that the Veteran completed a course of physical therapy, and noted a decrease in neck pain.

In a September 2010 VA examination, the Veteran stated that he was not working because he started physical therapy two times a week for his neck.  

In November 2010, the RO granted service connection for DDD cervical spine under Diagnostic Codes 5237 with a 10 percent rating effective November 19, 2009.  

In an October 2011 Statement in Support of Claim, the Veteran wrote that he disagreed with the 10 percent rating for his spine because he was unable to fully rotate his neck and had incredible pain.  He also wrote, "I am unable to move my neck to the right."  The Veteran explained that he completed 12 weeks of physical therapy which gave him limited mobility, and that the tension is worse due to stress or weather.   

In November 2011, the Veteran's wife submitted a lay statement.  She wrote that the Veteran, "cracks and pops, and I am always telling him to straighten up because he is hunched over in pain.  His neck bothers him the most... and is getting worse"

In March 2014, the Board received medical records from Jacksonville Chiropractic & Wellness, which indicated that the Veteran complained of neck pain in January and February 2014.  

In March 2014, a lay statement was submitted by the Veteran's immediate supervisor.  She stated that the Veteran is unable to sit for a prolonged period, needs frequent position changes, and displays nonverbal signs of discomfort to include facial grimacing and guarding. 

In April 2014, the Veteran's coworker submitted a lay statement in which he wrote that the Veteran shows an obvious painful physical state.

The Veteran also submitted a lay statement in April 2014, in which he explained that he can only tolerate two to four hours and three to four days per week before his neck pain forces him to clock out.  He stated that he is unable to sit or stand continuously, and his disk pain overrides his medication, as well as his ability to concentrate or be of a professional demeanor with coworkers.  The Veteran explained that he began chiropractic spinal decompression therapy to relieve pressure on his nerves.   

Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra. 

A Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.) 

The Board recognizes competent assertions of the Veteran, his wife, coworker, and supervisor.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In light of the above-described evidence, a higher rating is not warranted prior to July 22, 2014. See 38 C.F.R. § 4.71a. 

DDD Cervical Spine after July 22, 2014

In a July 2014 VA examination, the Veteran underwent an X-ray of his cervical spine.  Findings indicated, "There is no radiographically appreciable change in appearance of the cervical spine since 5/14/2010.  No displaced fracture or malalignment is identified. The cervicothoracic junction is obscured by superimposed structures and not well-seen. Vertebral body heights and intervertebral disc spaces are within normal limits. Small anterior osteophytes are again noted at C5-C6. There is no evidence of neuroforaminal narrowing.  No prevertebral swelling is identified."  The examiners impressions were, "Small anterior osteophytes at C5-C6, likely representing early degenerative changes, without evidence of acute bony abnormality or appreciable interval change."  

The exam findings revealed forward flexion of 15 degrees, extension to 30 degrees, right lateral flexion to 45 degrees and left lateral flexion to 40 degrees, and left and right rotation to 40 degrees. There was no change in the Veteran's range of motion of the spine with repetitive use.  The examiner also found that there was no ankylosis.

An evaluation of 30 percent was assigned effective July 22, 2014, the day of the VA examination.  An evaluation of 30 percent is granted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A higher evaluation of 40 percent is not warranted unless there is unfavorable ankylosis of the entire cervical spine.  The Veteran does not have ankylosis of the spine; therefore a higher evaluation is not warranted.  

The Veteran has not argued that he is entitled to extra-schedular consideration for his service-connected DDD cervical spine on an individual disability or combined disability basis, and the issues are not reasonably raised by a review of the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Johnson v. McDonald, 
762 F.3d 1362 (Fed. Cir. 2014).  

In September 2014, the RO granted a total rating based on individual unemployabilty (TDIU), effective July 12, 2013.  The TDIU was based on impairment associated with service connected depression and residuals of a traumatic brain injury.  Although the record indicates some impairment of the Veteran's occupational performance because of the cervical spine disability, reports of these limitations were dated later than July 2013.  Prior to this date, neither the Veteran nor the record raised an issue of unemployability because of service-connected DDD of the cervical spine prior to July 12, 2013.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See
 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent degenerative disc disease (DDD) cervical spine prior to July 22, 2014, and in excess of 30 percent thereafter is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


